                 DISTRICT COURT OF THE VIRGIN ISLANDS
                 DIVISION OF ST. THOMAS AND ST. JOHN

                                   )
MAUREEN BYAM,                      )
                                   )
                 Plaintiff,        )
                                   )    Civil No. 2018-48
                 v.                )
                                   )
KISHMA DORSET,                     )
                                   )
                 Defendant,        )
                                   )


ATTORNEYS:

Maureen Byam
St. Thomas, U.S.V.I.
     Pro se plaintiff.

                                ORDER

GÓMEZ, J.

      Before the Court is the Report and Recommendation of the

Magistrate Judge recommending that the Court dismiss Maureen

Byam’s complaint.

      On July 7, 2018, Maureen Byam (“Byam”) filed a complaint in

this Court against Kishma Dorset (“Dorset”). The complaint

alleges a cause of action arising under 42 U.S.C. § 1983. From

what the Court can discern, Byam was involved in a dispute at a

location that Byam refers to as the “passport center” on St.

Thomas, United States Virgin Islands. Byam alleges that while

there, Dorset refused to process Byam’s application for a

passport. Thereafter, Byam filed the instant complaint.
     Because Byam sought to proceed in forma pauperis, the

Magistrate Judge conducted a screening of Byam’s complaint

pursuant to 28 U.S.C. § 1915(e)(2) and 28 U.S.C. § 1915A. The

Magistrate Judge granted Byam’s motion to proceed in forma

pauperis. The Magistrate Judge also recommended that the Court

dismiss Byam’s complaint.

     Litigants may make “specific written objections” to a

magistrate judge’s report and recommendation “[w]ithin 14 days

after being served with a copy of the recommended disposition.”

See Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1)

(“Within fourteen days after being served with a copy, any party

may serve and file written objections to such proposed findings

and recommendations as provided by rules of court.”).

     When a party makes a timely objection, the district court

“make[s] a de novo determination of those portions of the report

or specified proposed findings or recommendations to which

objection is made.” Id. As Byam has not had a full opportunity

to object to the report and recommendation, the Court will

review the report and recommendation de novo.1

     In the instant case, Byam asserts that her 14th Amendment

rights were violated. Byam seeks to vindicate the violation of

her 14th Amendment rights through a 42 U.S.C. § 1983 (“Section


1 See, e.g., MRL Dev. I, LLC v. Whitecap Inv. Corp., No. 2013-48, 2018 U.S.
Dist. LEXIS 50126, at *7 (D.V.I. Mar. 27, 2018) (“[T]he Court is unaware of
any authority that would require a district court to await the receipt of
objections before reviewing a report and recommendation under a de novo
standard.”)
1983”) suit. Significantly, Section 1983 is not a source of

substantive rights. To state a proper claim under Section 1983,

a plaintiff must allege a deprivation of a right secured by the

Constitution or laws of the United States against an actor

acting under the color of state law. West v. Atkins, 487 U.S.

42, 49-50 (1988).

      The authority to issue a passport is found in 22 U.S.C. §

211a.2 Thus, Byam’s claim that she was denied a passport is

appropriately read to be a claim against an actor authorized by,

or acting pursuant to, federal law. Section 1983 provides no

relief against such an actor. See, e.g., Paeste v. Gov't of

Guam, 798 F.3d 1228, 1237 (9th Cir. 2015) (“Section 1983

provides no cause of action against federal agents acting under

color of federal law.”) (quotation omitted).

      The premises considered, it is hereby

      ORDERED that the Report and Recommendation of the

Magistrate Judge is ADOPTED; it is further

      ORDERED that Maureen Byam’s complaint is DISMISSED; it is

further


2 The Secretary of State may grant and issue passports, and cause passports to
be granted, issued, and verified in foreign countries by diplomatic and
consular officers of the United States, and by such other employees of the
Department of State who are citizens of the United States as the Secretary of
State may designate, and by the chief or other executive officer of the
insular possessions of the United States, under such rules as the President
shall designate and prescribe for and on behalf of the United States, and no
other person shall grant, issue, or verify such passports. Unless authorized
by law, a passport may not be designated as restricted for travel to or for
use in any country other than a country with which the United States is at
war, where armed hostilities are in progress, or where there is imminent
danger to the public health or the physical safety of United States
travellers. 22 U.S.C. § 211a.
ORDERED that all pending motions are MOOT; it is further

ORDERED that the Clerk of Court shall CLOSE this case.

                              S\

                                   Curtis V. Gómez
                                   District Judge
